Case 1:19-cv-05131-PKC-CLP Document 1 Filed 09/09/19 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

   ISRAEL SHLOMY and CLAIRA REALTY,
   LLC,
                                                           Case No.
            Plaintiffs,

                           v.                                         COMPLAINT



   GLOBAL REAL ESTATE SOLUTIONS, Inc.,

            Defendant.


   COMES NOW THE PLAINTIFFS, Israel Shlomy and Claira Realty, LLC, by their attorneys,

Harmra Law Group, PC, for their Complaint against the Defendant, Global Real Estate Solutions,

Inc., and alleging as follows:

                                     NATURE OF THE CASE
       1.       This is an action for injunctive relief and declaratory judgment concerning an

arbitration proceeding which was fraudulently commenced by Defendant. Defendant forged

Plaintiffs’ signature on a document containing an arbitration clause and has subsequently

attempted to use the forgery as the basis for bringing claims against Plaintiffs in arbitration.

Plaintiffs seek judicial intervention enjoining Defendants from proceeding against Plaintiffs in

arbitration, and declaratory judgment that the document is a forgery from which no legal rights or

obligations can flow.

                                 JURISDICTION AND VENUE
       2.       This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 1332, as there

is complete diversity between the parties and the amount in controversy is greater than $75,000.
Case 1:19-cv-05131-PKC-CLP Document 1 Filed 09/09/19 Page 2 of 7 PageID #: 2



        3.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial portion of the events and omissions giving rise to this litigation occurred in this district,

and Defendant resides in this judicial district.

                                              PARTIES

      4.         Plaintiff Israel Shlomy is an individual who is a citizen and resident of the State

of New Jersey.

      5.         Plaintiff Claira Realty, LLC is a Limited Liability Company, with Israel Shlomy

as its sole member.

      6.         Defendant Global Real Estate Solutions, Inc. (“GRES” or “Defendant”) is a New

York corporation with its principal place of business located at 2203 Avenue X, Brooklyn, New

York, 11235. GRES’s listed address for Department of State service of process is 330 Neptune

Avenue, Brooklyn, New York, 11235.

                                        MATERIAL FACTS

        7.       Defendant GRES commenced an arbitration proceeding against the Plaintiffs by

filing a Demand for Arbitration with the American Arbitration Association (“AAA”). A copy of

Defendant’s Demand for Arbitration is attached hereto as Exhibit “A”.

        8.       Defendant attached to their Demand for Arbitration a “Listing Agreement”

containing an arbitration clause purporting to contain the signature Plaintiff Shlomy. The property

identified in the Listing Agreement is 5904 Foster Avenue, Brooklyn, New York (the “Subject

Property”).

        9.       The signature on this agreement is not Plaintiff’s signature, but rather is a forgery

of Plaintiff’s signature. Plaintiff never signed this Listing Agreement.
Case 1:19-cv-05131-PKC-CLP Document 1 Filed 09/09/19 Page 3 of 7 PageID #: 3



           10.      In what has become a pattern of unscrupulous conduct, Defendant also previously

filed “Fixture Filing” liens against the Subject Property, as well as against Plaintiff Shlomy’s

personal residence, on September 29, 2016, with such liens listing a “Document Date” of June 25,

2013.

           11.      The date that appears under the forged signature on the Listing Agreement is

6/25/2012. The Listing Agreement also states that it is meant to expire on 6/25/2013, exactly one

year to the day after the agreement was purportedly signed, and the same “Document Date” listed

on the liens filed by Defendant.

           12.      Plaintiff Shlomy thereafter commenced an action in New York Supreme Court,

Kings County on February 9, 2018, to vacate the lien on his personal residence.1 During the course

of that litigation - which is still ongoing as of the date of this Complaint - Shlomy and GRES

entered into an agreement wherein GRES alleged that they were owed $39,000 for unpaid

commissions in connection with the sale of the Subject Property, and calling for $40,000 to be put

in escrow. A copy of this agreement is attached hereto as Exhibit “B”.

           13.      Defendant’s Demand for Arbitration, however, claims damages of $132,000.

           14.      Attached hereto as Exhibit “C” is a picture of the actual Listing Agreement

which was sent to Plaintiffs. The actual agreement is substantially similar to the fraudulent one

Defendant attached to its Demand for Arbitration, with the notable differences that the legitimate

agreement (i) is not signed by either party; (ii) lists a date under the signature line of 6/25/2013 as

opposed to 6/25/2012; (iii) states as its terms a sale price of $1.3 million and a commission of

3%, as opposed to $1.5 million and 6% respectively in the forged agreement; and (iv) contains

fax confirmation information on the heading showing a date of April 23, 2013.



1
    See Shlomy, et al. v. Global Real Estate Solutions, Inc., Index No. 502789/2018.
Case 1:19-cv-05131-PKC-CLP Document 1 Filed 09/09/19 Page 4 of 7 PageID #: 4



       15.     3% of $1.3 million is $39,000, which is the exact amount Defendant claimed it is

owed in the escrow agreement they filed in state court. 3% and $1.3 million both appear in the

actual, non-forged, Listing Agreement.

       16.     Upon information and belief, Defendant knew the signature on the Listing

Agreement it attached to its Demand for Arbitration was a forgery when it filed said Demand.

       17.     Upon information and belief, Defendant forged Plaintiff Shlomy’s signature on the

Listing Agreement in an attempt to force Plaintiffs to litigate in arbitration.

                                  FIRST CAUSE OF ACTION
                                      For Injunctive Relief
       18.     Plaintiffs repeat and reallage each paragraph above.

       19.     Defendant’s actions have caused irreparable harm to Plaintiffs by forcing Plaintiffs

to submit to the jurisdiction of an arbitrator when Plaintiffs have given neither assent to be bound

to arbitration nor their consent to such proceedings.

       20.     The requested equitable relief is necessary because there are no remedies available

at law which would adequately compensate Plaintiffs for the harm suffered due to Defendant’s

conduct.

       21.     The balance of hardships warrants granting equitable relief in this case. There is

no hardship to Defendant as Defendant has no entitlement to arbitration in the first place, whereas

the hardship to Plaintiffs of being forced to submit to arbitration absent any agreement to be so

bound is severe.

       22.     Providing Plaintiffs with equitable relief would not hurt the public interest.

                                 SECOND CAUSE OF ACTION
                   For Declaratory Judgment Pursuant to 28 U.S.C. § 2201 et seq.
       23.     Plaintiffs repeat and reallege each paragraph above.
Case 1:19-cv-05131-PKC-CLP Document 1 Filed 09/09/19 Page 5 of 7 PageID #: 5



       24.     As alleged herein, there exists no legal relationship between the parties which

would obligate any party to submit to the jurisdiction of an arbitrator.

       25.     There exists an actual controversy warranting a Declaration by the Court, as

Defendant has already proceeded with filing a Demand for Arbitration using the forged agreement.

                                    PRAYER FOR RELIEF

WHEREFORE Plaintiffs respectfully requests Judgment be entered by this Court against

Defendant as follows:

   a. Ordering equitable relief to the Plaintiffs in the form of an injunction compelling Defendant

       to withdraw its arbitration matter against Plaintiffs from AAA, and enjoining Defendant

       from maintaining claims against Plaintiffs in arbitration;

   b. Declaring that the executed arbitration clause Defendant submitted to AAA void, and

       Declaring that the forged instrument therefore contains no legal obligations with respect to

       the Plaintiffs;

   c. Ordering Defendant to pay Plaintiffs reasonable attorneys fees and costs; and

   d. Ordering such further relief as the Court may deem just and proper.




Dated: New York, New York
       September 4, 2019 2019




                                                      ___/s/DSS___________________
                                                      David S. Schwartz, Esq. (DS5982)
                                                      Hamra Law Group, PC
                                                      Attorneys for Plaintiffs
                                                      32 Broadway, Suite 1818
                                                      New York, NNY 10004
Case 1:19-cv-05131-PKC-CLP Document 1 Filed 09/09/19 Page 6 of 7 PageID #: 6



                                        T: (646) 590-0571
                                        F: (646) 619-4012
                                        Dschwartz@hamralawgroup.com
Case 1:19-cv-05131-PKC-CLP Document 1 Filed 09/09/19 Page 7 of 7 PageID #: 7




                                                 Scanned with CamScanner
